FILED
                            NOT FOR PUBLICATION                             AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30374

               Plaintiff - Appellee,             D.C. No. 2:10-cr-06027-WFN

  v.
                                                 MEMORANDUM *
JESUS MADRIGAL,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Jesus Madrigal appeals pro se from the district court’s order denying his

motion under Federal Rule of Criminal Procedure 41(g) for return of property. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Madrigal contends that he is entitled to the return of $4,723.86 seized by the

government and forfeited pursuant to a declaration of nonjudicial civil forfeiture

under 21 U.S.C. § 881. We review de novo the district court’s interpretation of

federal forfeiture law and its findings of fact for clear error. See United States v.

Alcaraz-Garcia, 79 F.3d 769, 772 (9th Cir. 1996). Because the funds were subject

to a civil property forfeiture, Rule 41(g) does not provide a basis to challenge the

government’s action. See Fed. R. Crim. P. 1(a)(5)(B); United States v. Fitzen, 80

F.3d 387, 389 (9th Cir. 1996).

      In the alternative, the district court construed Madrigal’s motion as a claim

under the Civil Assets Forfeiture Reform Act and concluded that Madrigal was not

entitled to relief because he had failed to file a valid and timely claim under the

statute. We agree. See 18 U.S.C. § 983(a)(2)(B), (C)(iii).

      AFFIRMED.




                                           2                                     12-30374